IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                    May 8, 2003 Session

                 BRENDA L. ADAMS v. STEVEN A. OLIVEIRA

                 Appeal from the General Sessions Court for Blount County
                       No. S-8994   William R. Brewer, Jr., Judge

                                     FILED JUNE 17, 2003

                                No. E2002-00515-COA-R3-CV


Steven A. Oliveira appeals an order of protection entered on December 18, 2001, by the General
Sessions Court for Blount County in favor of Brenda L. Adams, Mr. Oliveira’s sister. An ex parte
order had issued on November 26, 2001, and was served on December 6, 2001. The hearing was
held on December 17. We dismiss the appeal because we find it was not timely filed.


      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the General Sessions Court
                              Dismissed; Cause Remanded

HOUSTON M. GODDARD , P.J., delivered the opinion of the court, in which CHARLES D. SUSANO, JR.,
and D. MICHAEL SWINEY, JJ., joined.

Boyd W. Venable, III, Sevierville, Tennessee, for the Appellant, Steven L. Oliveira

No Brief was filed by the Appellee, Brenda L. Adams, Pro Se

                                 MEMORANDUM OPINION

       The December 18th order provided the following:

                IT IS FURTHER ORDERED, that this Order shall remain in effect until
         9:00 a.m. on the 17th day of December, 2002, and the Petitioner, upon notice to
         the Respondent, may request an extension or modification of this Order.

       We note in passing that the time limit for the order of protection has now expired.

       We also note that under T.C.A. 36-3-601(1)(F) an appeal "shall be to the circuit or chancery
court.” While we ordinarily would transfer the appeal to either the Circuit or Chancery Court,
subsection (F) also provides that the appeal “shall be filed within ten (10) days.” The record
discloses that the appeal was not timely filed, because final order was filed on December 18, 2001,
and the notice of appeal on January 2, 2002.

       We conclude the appeal should be dismissed and the cause remanded to the General Sessions
Court for Blount County for collection of costs below. Costs of appeal are adjudged against Steven
A. Oliveira and his surety.



                                             _________________________________________
                                             HOUSTON M. GODDARD, PRESIDING JUDGE




                                                -2-